Citation Nr: 0412556	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  95-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
May 1968.

This matter is on appeal to the Board of veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.
The Board issued its most recent remand in this case in May 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has issued VCAA notice to the veteran in connection 
with the claim addressed herein.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

The Phoenix VA RO correspondence to the veteran in December 
2003 (bearing the letterhead of the Chicago VARO) sought to 
inform the veteran that the VA General Counsel had canceled 
the accreditation of his attorney to represent claimants for 
VA benefits and offer him an opportunity to select another 
representative at this stage of the appeal.  The letter, 
addressed to the veteran's Marana, Arizona address, was 
returned marked as not deliverable as addressed.  

The record shows another address for the veteran where the 
Phoenix RO mailed a supplemental statement of the case (SSOC) 
in January 2004.  Although the address was somewhat different 
from the address the veteran had given on a VA Form 21-4138 
received at the Board in November 2002 (The SSOC showed the 
city as Benson instead of Tucson, Arizona but had the same 
Zip Code), the SSOC apparently was not returned to the RO. 

In any event the SSOC did not refer to the December 2003 
letter regarding the veteran's representative.  Thus, 
inaction on the part of the RO or the Board's in assuring 
that a properly addressed notice was mailed to afford the 
veteran new representation, if he desired it, would amount to 
a fundamental denial of due process.  See 38 C.F.R. § 20.904 
(2003).  

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should also seek to 
obtain clarification of the veteran's 
wishes regarding his choice of 
representative at this stage of the 
appeal.  
All attempts to contact the veteran 
should be clearly documented in the 
claims file.




3.  The VBA AMC should also review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The VBA AMC should then conduct any 
indicated development brought about by 
the appellant's response and the request 
to clarify his representation and issue a 
supplemental statement of the case, if 
necessary.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the VBA AMC.



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

